Citation Nr: 1616532	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2011, June 2014, and February 2015, the case was remanded for further development.  The February 2015 decision denied the Veteran's claim to entitlement to service connection for posttraumatic stress disorder (PTSD) and remanded the acquired psychiatric disorder claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.  

A review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The last correspondence submitted to VA by the Veteran himself was received in December 2012.  The Veteran listed his address as in Okmulgee, Oklahoma.  See VA Form 21-526b, dated December 14, 2012.  The case was subsequently remanded in June 2014, with a copy of the decision mailed to the Veteran at this address on July 10, 2014.  However, that decision was returned by the postal service as undeliverable.  A July 3, 2014 development letter from the RO, implementing the Board's remand instructions, was also mailed to the Veteran at this address.  As pointed out by the Veteran's representative in a January 2015 brief, a VA treatment note dated July 9, 2014, indicated that the Veteran reported to the VA Medical Center (VAMC) that he had relocated to Georgia and needed information on where the closest VAMC was located to his new residence.  The new address was not shown in the VAMC reports, but it is noted that the address was verified and medication refills would be sent to him.  Thereafter, an April 14, 2015 RO development letter, implementing the Board's February 2015 remand instructions, was also mailed to the Veteran at the improper address in Okmulgee, Oklahoma.  An April 2015 VA Medical Opinion Disability Benefits Questionnaire further noted that the address/phone provided in the VBA database differed from VHA's database.  Therefore, the case must be remanded for compliance with the June 2014 and February 2015 Board remand instructions, with all correspondence mailed to the Veteran at his correct address.

Further, the April 2015 VA examiner's opinion is inadequate, as she did not provide an opinion as to whether any psychiatric disorder that the Veteran now has was aggravated by his service-connected bilateral hearing loss or tinnitus, as instructed by the Board in the February 2015 remand.  Accordingly, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Review the body of the remand above concerning the Veteran's mailing address, and then take appropriate action to verify his current mailing address.  

2.  After verifying the Veteran's current mailing address, send him a VCAA letter addressing his claim for service connection for a psychiatric disorder as secondary to service-connected hearing loss and tinnitus.  See 38 C.F.R. § 3.310.  As instructed in the prior Board remand(s), he should also be notified that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms and any lay or medical evidence addressing whether there is a relationship between his psychiatric disability and service or a service-connected disability.  

3.  As instructed in the prior Board remand(s), the Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for his psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from February 2015 forward.

5.  After any additional evidence has been associated with the claims file, arrange for a VA psychiatrist to review the Veteran's claims file.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner should render opinions, consistent with sound medical judgment, as to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder (other than any PTSD) had its clinical onset during  service or is related to any incident or event of service, to specifically include:

(i) the in-service complaints of heart palpations with an impression of anxiety in November 1974;

(ii) being exposed to the loud, continuous noise from teletype machines for 8 hours a day, 5 to 6 days a week, which the Veteran says drove him crazy and that he still hears the machines in his sleep; and/or

(iii) the incident in July 1974 when the Veteran was exposed to battery acid and treated for small blisters/chemical burns on his forearms.

(b) Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder (other than any PTSD) was caused by the service-connected bilateral hearing loss or tinnitus? 

(c) Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder (other than any PTSD) was aggravated (i.e., permanently worsened) by the service-connected bilateral hearing loss and/or tinnitus? 

In responding to (b) and (c), the examiner must consider the Veteran's statements regarding the distress he experienced while being in the noise-filled environment of telegraphing training and how his current hearing problems, which resulted from such training, create negative memories that exacerbate his psychiatric condition.

The examiner should set forth a complete rationale for the conclusions reached. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature.

6.  Next, review the medical opinion to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Finally, after completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

